Appeal by employer and insurance carrier from an award and decision made by the State Industrial Board in favor of claimant. The claimant was employed as an outside collector and architect for the Forest Hills Material Co., Inc., located at Forest Hills, New York. Claimant resided at Lynbrook, New York, and when the accident happened he was en route to Forest Hills, to pick up his employer’s mail at the post office and from there he intended to proceed to his employer’s office. The Industrial Board found that since the claimant had left his home on this mission he must be considered to be in the course of his employment. There is ample evidence to support the finding, and the award should be affirmed, with costs to the State Industrial Board. Award affirmed, with costs to the State Industrial Board. All concur.